﻿The deaths
of Sergio Vieira de Mello and his colleagues leave a
terrible void. The loss of so many dedicated servants of
the United Nations at its headquarters in Baghdad fills
us with shock, grief and concern. This atrocity and the
other murderous attacks we have seen in the past two
years are chilling evidence that terrorists are ruthlessly
targeting the civilized world. Terrorism is a direct
threat to us all, to humanity as a whole.
Weapons of mass destruction are the other direct
threat, an even worse threat if such weapons were to
fall into the hands of terrorists.
In addition to these direct threats to peace and
security, we are faced with, in the words of Secretary-
General Kofi Annan, “soft threats”: poverty and hunger,
environmental degradation and diseases of mass
destruction like HIV/AIDS, malaria and tuberculosis.
What all these threats have in common is that
they do not stop at national borders. Their often lethal
consequences affect groups of countries, whole
continents or even the entire planet. The only way to
tackle them is by collective action. Enforcement and
implementation are the key.
But do we have the capacity to take such action?
Is the existing multilateral system with its institutions
and rules capable of responding to the hard threats and
soft threats we are facing? I doubt it. Take the growing
danger of the proliferation of nuclear weapons. Can we
allow a few countries to reject the rules agreed to by
187 other countries? Can we run the risk of countries
turning into suppliers of nuclear arms to terrorist
organizations? No, we cannot. And if today’s rules
cannot avert States putting humanity at risk, we must
tighten those rules and we must be ready to collectively
enforce them.
I therefore welcome President Bush’s proposal
for a binding Security Council resolution, tightening up
the non-proliferation rules. I suggest that we build on
existing export control regimes and make them
universal and legally binding. This approach would be
in line with the successful example of Security Council
resolution 1373 (2001), containing binding obligations
for States to take action against terrorism. Other
elements in a more forceful multilateral system are
15

greater attention to conflict prevention, better use of
sanctions or “smart sanctions”, an upgrading of the
International Atomic Energy Agency’s inspections
regime and, as suggested by President Chirac, a
permanent instrument for inspections at the disposal of
the Security Council.
More robust multilateral action is also needed in
our dealings with failed States. I am encouraged by the
increased willingness of the international community to
take more determined action. Liberia is a test case. The
Brahimi report has shown us the right direction.
Peacekeeping operations can only be effective if they
are based on a strong mandate, fully implemented on
the ground and fully backed by the key players in the
Security Council. The five permanent members bear a
special responsibility for global peace and security
Noblesse oblige.
The United Nations is now also at the centre of
the debate about Iraq. Let us put our past differences
on Iraq behind us. It is crucial now that the
international community support the Iraqi people in
their reconstruction efforts. I trust that the Security
Council will reach agreement, as soon as possible, on
what we all want, in other words, stabilization, security
and transfer of sovereignty to a legitimate Iraqi
government. This will also allow the United Nations
and the other multilateral institutions to make their
indispensable contributions to a better future for the
Iraqi people.
A stronger United Nations is also needed for the
effective promotion and protection of human rights. I
regret that we do not live up to the expectations of the
oppressed. The great dependence of the United Nations
High Commissioner for Human Rights on voluntary
contributions is a major concern. His office should
instead receive a larger allocation from the regular
United Nations budget. The promotion and protection
of human rights is United Nations core business.
Speaking of human rights, there is no doubt that
terrorism itself ranks as one of the most serious threats
to democracy and the enjoyment of human rights.
Terrorists seek to destroy democracy, freedom and
tolerance. If we sacrifice those universal values in the
struggle against terrorists, we play into their hands.
If I may speak for a moment as Chairman-in-
Office of the Organization for Security and
Cooperation in Europe (OSCE), I can assure you that
our experience shows that policies aimed at promoting
human rights, the rule of law and good governance can
reinforce each other as parts of a more comprehensive
security strategy. The International Criminal Court is
another example of how to ensure that international
norms are upheld in cases where national Governments
fail to do so.
On the trafficking of human beings, women and
children in particular, I share the concerns expressed by
President Bush. He was right to draw a comparison
with slavery. For the OSCE, the threat posed by the
international trafficking of drugs, of small arms and of
women and children is a top priority. We have already
taken concrete action, adopting the OSCE Action Plan
to combat trafficking in human beings as an instrument
for protecting our people. This Action Plan could serve
as a model for worldwide action.
Yet another reason why we need a robust
multilateral system is that we must break the cycles of
poverty and violence we witness in many parts of
Africa. This implies restoring stability and order as a
precondition for reconstruction and development. It
also requires an integrated approach. To this end my
Government will set up a stability fund to tackle the
twin challenges of development and security. Because
development and security are closely linked, the
Millennium Development Goals should remain at the
centre of our policies. The Netherlands remains
committed to allocating 0.8 per cent of our gross domestic
product to development cooperation and I call on all
countries to implement their Monterrey commitments.
But development is not just a matter of aid, it will also
depend on liberalizing trade. I am disappointed that the
World Trade Organization Ministerial Conference in
Cancún failed to produce results.
The legitimacy of the decisions of the Security
Council is questioned because the composition of the
Council no longer reflects today’s geopolitical realities.
However, expansion is not a solution in itself.
Effectiveness can easily fall victim to the quest for
legitimacy. Crucial to restored legitimacy is better
interaction between the members of the Council and
the United Nations membership at large. Members of
the Council should represent relevant and broad
sections of world opinion.
I agree with the Secretary-General that we need
to take a hard look at the existing architecture of
international institutions. Many other organizations I
know well, such as the OSCE, the European Union
16

(EU) and the North Atlantic Treaty Organization
(NATO) (and I hope to get to know the last
organization even better in the near future), are in the
process of redefining their roles in drastically changed
circumstances. The United Nations cannot be left
behind. Interaction between the United Nations on the
one hand, and regional organizations such as the
OSCE, the EU and NATO on the other, is growing.
There is considerable scope for intensifying that
interaction, as is indeed foreseen in the Charter.
As the Italian Presidency of the European Union
illustrated in its intervention here some days ago, the
United Nations can count on the EU in the quest for
robust multilateralism. As a member State of the EU, the
Netherlands fully endorses the Presidency’s statement.
The EU’s new emphasis on countering the proliferation of
weapons of mass destruction in its common foreign and
security policy is an example of how we want our
common efforts to be in the vanguard.
Let me now focus on the General Assembly. Take
the example of how we deal with the Israeli-Palestinian
conflict. Let us connect the General Assembly to
reality. Instead of dealing with 23 resolutions, should
we not try to find our strength in a more focused
central message, supported by all, a message that calls
upon both Israel and the Palestinians to put an end to
the bloodshed and violence and to immediately
implement the road map as the only viable way to long-
lasting peace? The EU will continue to do all it can,
together with its partners in the Quartet, to help
Palestinians and Israelis reach that destination. I hope
that this Assembly can contribute.
The Assembly should be made more effective. I
need not repeat what you all know about overlapping
or hardly relevant agenda items, repetitive debates and
resolutions and the prevalence of the lowest common
denominator. As a contribution to improvement, my
country tabled the Greentree report, the result of a
seminar involving representatives from a wide circle of
countries. The Greentree report aims at restoring the
General Assembly to its rightful place as the centre
stage for worldwide deliberations on our common
problems. We are certain that in that endeavour, we
will be able to count on the leadership and wisdom of
the President of the General Assembly.
My Government wholeheartedly supports the
decision of the Secretary-General to establish a panel
of eminent persons. We look forward to his
recommendations for next year’s session of the
Assembly. Meanwhile, we should not sit back and wait.
It is upon us Member States to engage now in the
debate on the pertinent reform questions the Secretary-
General has put to us.
In order to defuse the threats we face and to leave
a better world for future generations, we need to do
more than talk. We must act and we must act together.
We need clear rules and strong institutions —
institutions that ensure that the rules of the multilateral
game are respected, strengthened and enforced. We
need a multilateral system with teeth; we need a
multilateral system that works.








